Citation Nr: 0942939	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected degenerative disc disease 
of the lumbosacral spine from February 17, 1999 and in excess 
of a combined evaluation of 50 percent beginning on May 2, 
2005.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected weak feet.  

3.  Entitlement to service connection for claimed peripheral 
neuropathy, to include as due to herbicide exposure.  

4.  Entitlement to service connection for claimed bilateral 
carpal tunnel syndrome.  

5.  Entitlement to a temporary total evaluation due to neck 
surgery followed by a period of convalescence.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.  He had service in the Reserve from November 
1969 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
March 2002, June 2005 and August 2005.  

In June 2007, the Board remanded the case to the RO for 
additional development of the record.  

In September 2009, the Veteran submitted additional evidence 
to the Board without waiver of the RO's initial review of 
this evidence.  The evidence submitted by the Veteran is 
either duplicative or does not pertain to the matters of an 
increased rating for the service-connected lumbar spine 
disability or a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 following surgery for the service-connected cervical 
spine disability.  

Therefore, to the extent that action taken hereinbelow is not 
adverse to the Veteran, the Board finds that the solicitation 
of a waiver and/or remand for the RO's initial consideration 
of this evidence is not required.  38 C.F.R. § 20.1304(c).  

The issues of a total compensation rating based on individual 
unemployability by reason of service-connected disability as 
part of the claim for an increased compensation rating claim 
for the service-connected degenerative disc disease of the 
lumbar spine (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), 
an increased evaluation in excess of 10 percent for the 
service-connected weak feet, and service connection for 
peripheral neuropathy and carpal tunnel syndrome are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Beginning on February 17, 1999, the service-connected 
degenerative disc disease of the lumbar spine and left 
lumbosacral radiculopathy is shown to have been productive of 
a disability picture that more nearly approximated that of 
pronounced intervertebral disc syndrome.  

2.  For the period beginning on April 12, 2005 and through 
May of 2005, following surgery to treat the service-connected 
cervical spine disc disease, the Veteran is shown to have 
manifested demonstrated severe postoperative residuals 
requiring convalescence and restricted activity and the 
necessity for continued use of a cervical collar.  


CONCLUSIONS OF LAW

1.  Beginning on February 17, 1999, the criteria for the 
assignment of an initial 60 percent rating for the service-
connected degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Code 5293 (2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5292, 
5293 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 
5235-5243 (2009).  

2.  The criteria for the assignment of a temporary total 
disability rating based on convalescence following cervical 
spine surgery for the period beginning on April 12, 2005 and 
through May of 2005 have been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.30 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements of VCAA also include notice of 
a disability rating and an effective date for award of 
benefits if service connection is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a VCAA notice letters to the Veteran in April 
2005 which notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, and increased rating, and a temporary 
total rating based upon convalescence.  

The letters notified the Veteran of the information and 
evidence must be provided by the appellant and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In April 2008, the Veteran was provided with notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  The claims were 
readjudicated in May 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's consideration of this case on its merits.  In 
addition, the Board finds that any defect in notice in this 
case is nonprejudicial to the Veteran and constitutes no more 
than harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  VA obtained the Veteran's 
service treatment records.  VA treatment records dated from 
1998 to April 2009 are associated with the file.  There is no 
identified relevant evidence that has not been obtained.  

Assistance to the Veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded VA examinations in 2001, 2002, 2003, 
2005 and 2009 in order to obtain medical evidence to evaluate 
the severity of the service-connected disability.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  

Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  

The applicable rating criteria for intervertebral disc 
disease were amended effective on September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  

Effective on September 26, 2003, the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, were amended by VA, including the criteria 
for rating intervertebral disc syndrome.  See 68 Fed. Reg. 
51,454 (August 27, 2003).  



Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the earlier version of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  


Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  

A 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

A 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003).  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  


Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a no percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  


Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:


With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  


Discussion

Because the criteria for rating back disability has changed 
during the pendency of the Veteran's appeal, the question 
arises as to which set of rating criteria applies.  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  However, 
the Federal Circuit overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  

Thus, any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  

Thus, the rule that the Veteran is entitled to the more 
favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000). 
See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.  

Initially, the Board notes that a 40 percent rating was 
assigned for the service-connected multi-level degenerative 
disc disease of the lumbar spine under the former Diagnostic 
Code 5293, effective February 17, 1999.  Thereafter, a 
separate 10 percent rating was assigned to the service-
connected left lumbosacral radiculopathy under Diagnostic 
Code 8520 beginning on May 2, 2005.  These ratings combine to 
an evaluation of 50 percent for the service-connected lumbar 
spine disability beginning on May 2, 2005.  

The Board notes that, under the former and revised rating 
criteria for rating spine disabilities, neurological findings 
and orthopedic manifestations may be rated separately.  See 
generally Bierman v. Brown, 6 Vet. App. 125 (1994) (holding 
that under former Diagnostic Code 5293, a separate rating for 
a neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal 
disorder).  

Under the revised rating criteria, Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

In the present case, however, the separate 10 percent rating 
assigned for left lumbosacral radiculopathy was in accordance 
with revised rating criteria and the 40 percent rating 
assigned for the orthopedic manifestations of the service-
connected lumbar spine disc disease was under the earlier 
version of the rating criteria.  

Thus, on this record, the Board must consider whether an 
initial evaluation in excess of 40 percent for the service-
connected degenerative disc disease of the lumbosacral spine 
beginning on February 17, 1999 or in excess of a combined 
evaluation of 50 percent on May 2, 2005 is warranted.  


Consideration of the former rating criteria for rating spine 
disabilities

In applying the law to the existing facts, the Board finds 
that the former rating criteria, specifically Diagnostic Code 
5293, is the more favorable version and the competent 
evidence of record supports the assignment of a 60 percent 
rating for the service-connected degenerative disc disease of 
the lumbar spine with left lumbosacral radiculopathy under 
the former Diagnostic Code 5293 from February 17, 1999.  

The medical evidence of record demonstrates that the Veteran 
has degenerative disc disease of the lumbosacral spine with 
lumbar radiculopathy since February 17, 1999.  The November 
2001 VA orthopedic examination report shows a diagnosis of 
multi-level degenerative disc disease of the lumbar spine.  
See also the VA examination reports dated in February 2002, 
May 2003, and June 2009.  The June 2009 x-ray examination 
report indicates that there was progressive multi-level 
degenerative disc disease of the lumbar spine.  

The medical evidence shows that the Veteran had persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.  

Upon VA examination in November 2001, he reported having 
constant back pain that was worse with sitting and decreased 
sensation in the left thigh, leg and foot.  His range of 
motion was extension to 10 degrees with pain and lateral 
bending to the right to 15 degrees with pain and spasm and to 
20 degrees on the left with left-sided low back pain.  

The December 2001 VA neurological examination report 
indicated that the Veteran had back pain and numbness in the 
lower legs.  His sensation to light touch and pin prick was 
decreased in the feet in the stocking distribution, up to the 
ankles.  The Veteran reported having these symptoms of pain 
since service and described the pain as long-standing.  See 
also the February 2002 and April 2005 VA examination reports.   

The medical evidence dated in 2002 shows that the Veteran 
continued to be treated for low back pain and radiculopathy.  
See the February 2002 VA examination report which shows a 
diagnosis of degenerative disc disease of the lumbar spine 
and the VA treatment records dated in January 2002, April 
2002, May 2002, June 2002, and August 2002 which show 
diagnoses or assessment of left L4-L5 radiculopathy or left 
lower extremity radiculopathy.  

The medical evidence dated in 2002 showed that the Veteran 
continued to have constant low back pain that occasionally 
radiated to the left lower extremity to the toes.  A February 
2002 VA treatment record indicates that the Veteran reported 
having radiating pain to the left lower extremity to the toes 
with stocking hypesthesia of both feet to above the ankles.  

An April 2002 VA treatment record indicated that sensation 
was mildly decreased to pinprick and light touch on both 
lower extremities in the L4 and L5 distribution.  A May 2002 
VA treatment record noted that the assessment was left lower 
extremity radiculopathy  The VA treatment records dated in 
June 2002 show that his sensation was mildly decreased on 
pinprick in the left lower extremity and longstanding low 
back pain with occasional radiation to the left side which 
was aggravated by strenuous work.  

An August 2002 VA treatment record noted that the Veteran had 
longstanding low back pain with occasional radiculopathy to 
the left side.  A September 2002 VA treatment record 
indicated that the Veteran had stable low back pain.  An 
October 2002 VA treatment record noted that the Veteran's 
symptoms had improved and he had no new neurological 
deficits.  

The Veteran was in physical therapy for the lumbar spine 
disability from July 2002 to October 2002 and then he was 
started on home therapy.  See a November 2003 VA physical 
medicine and rehabilitation clinic record which reports the 
Veteran's treatment history.  

The medical evidence dated in 2003 showed that the Veteran 
continued to be treated for low back pain and left lumbar 
radiculopathy due to the service-connected degenerative disc 
disease of the lumbar spine.  VA neurological clinic 
treatment records indicated that, in March 2003, he reported 
that the TENS unit helped to reduce the back pin.  He 
reported still having moderate back pain which was aggravated 
by strenuous work and long sitting.  Sensory examination 
revealed diminished pinprick in the left leg.  

An April 2003 VA neurological examination report showed a 
diagnosis of multifocal radiculopathy including lumbar spine.  
Sensory examination revealed a moderate to severe loss of 
vibration at the knee in a symmetrical stocking pattern.  A 
May 2003 VA orthopedic examination report indicated that the 
Veteran had complaints of constant low back pain with 
occasional radiation to the toes with stocking hypesthesia in 
the left lower extremity to the knee.  

In an August 2003 statement, a VA orthopedic surgeon 
indicated that the Veteran's back pain was helped by 
medication, physical therapy and a TENS unit.  Medication and 
physical therapy were recommended.  The records from the VA 
neurological clinic dated in September 2003 indicated that 
the Veteran had longstanding low back pain that occasionally 
radiated.  He was seen in physical therapy in March 2003.  
Sensory examination revealed diminished pinprick in the left 
leg.  Physical therapy, medications and the TENS unit were 
continued.  

The medical evidence showed that, in 2004, the Veteran 
continued to have low back pain and left lumbar radiculopathy 
due to the service-connected degenerative disc disease of the 
lumbar spine.  He continued with physical therapy in a 
wellness program at VA.  See the VA physical medicine and 
rehabilitation treatment records dated in February 2004, 
April 2004, July 2004, and December 2004.  

The VA physical medicine treatment records indicate that 
straight leg raise test was negative, but here were findings 
of peripheral sensory deficit in the feet upon neurological 
examinations in December 2004.  See the December 2004 VA 
neurological clinic treatment records.  An examination 
revealed absent ankle jerks.  There was a peripheral sensory 
deficit in the feet.  The Veteran reported having pain 
reduction with medication, physical therapy, and a TENS unit.  

In 2005, the Veteran continued with physical therapy and the 
wellness program.  See the VA physical medicine and 
rehabilitation records dated in February 2005 and March 2005.  
A March 2005 Magnetic Resonance Imaging (MRI) report 
indicated that he had chronic low back pain with an onset of 
new radicular symptoms with spinal stenosis needing to be 
ruled out.  The impression was that of broad-based disc 
bulge, facet and ligament flave hypertrophy at L4-L5 level 
causing mild spinal stenosis; and mild bilateral neural 
foraminal narrowing at L5-S1.  

A May 2005 VA orthopedic examination indicated that the range 
of motion of the lumbar spine could not be assessed because 
of severe pain.  There was sensory loss in both legs but this 
was not dermatomal; it was a patchy sensory loss.  The 
impression was that of lumbar strain and possible lumbar 
radiculopathy.  The examiner noted that the examination was 
limited at that time due to pain and the Veteran having 
recently undergone recent cervical spine fusion surgery.  

An April 2005 VA peripheral nerve examination indicates that 
the Veteran reported having low back pain that radiated into 
the left posterolateral thigh to the anterolateral leg to the 
left foot.  Sitting, bending, stooping, lying down or 
standing aggravated the pain.  The examiner noted that 
examination was difficult to perform because the Veteran 
recently had had neck surgery.  The ankle jerks were 1+.  
Sensation to pinprick was diminished in the lower extremities 
diffusely in the left lower extremity o the L4-L5 region.  
Vibration sensation was reduced in both feet.  The diagnosis, 
in pertinent part, was that of chronic lumbosacral strain and 
left lumbar radiculopathy.   

The medical evidence showed that the Veteran continued to 
have chronic low back pain and left lumbar radiculopathy in 
2006 due to the service-connected lumbar spine disability.  

In January 2006, the Veteran underwent a physical evaluation 
of his low back pain to restart physical therapy.  He was 
seen at the neurosurgeon service and advised that surgical 
intervention was being considered for the L5 radiculopathy.  
It was further noted that a November 2005 electromyography 
(EMG) of the bilateral lower extremities showed 
electrodiagnostic evidence of left sided lumbosacral 
radiculopathy.  The needle EMG suggested root distribution 
was the left L5 and S1 nerve roots.  The Veteran reported 
having constant low back pain, stabbing, aching, numbness, 
and pins and needles radiating down to the right foot.  
Sensation examination revealed that light touch was decreased 
in the right L3-L5 dermatomes and in the left S1 dermatome.  
There was decreased pinprick in the right L3, left L4, 
bilateral L5 and left S1 dermatomes.  The Veteran was started 
on an intensive regimen of physical therapy.  

The VA treatment records dated in 2006 showed that the 
Veteran continued with physical therapy for the chronic low 
back pain and radiculopathy for the rest of the year.  A May 
2006 VA physical therapy treatment record noted that the back 
pain was stable with no new neurological signs.  The Veteran 
underwent a steroid injection in his low back and continued 
with a TENS unit with benefit.  

A June 2006 VA physical medicine treatment record indicated 
that the Veteran reported that the steroid injection had 
helped, but that he was not pain free.   

The VA treatment records show that the Veteran continued with 
physical therapy for the chronic low back pain with lumbar 
radiculopathy in 2007.  The treatment records show that in 
January and February 2007, the Veteran reported having 
increased pain.  He underwent an epidural steroid injection 
for the back pain with no significant improvement.  See the 
April 2007 VA physical medicine treatment record.  

In June 2007, the Veteran underwent a pain consultation at 
the VA pain clinic.  He was continued on the medications and 
TENS unit.  It was noted that if all other treatments failed, 
methadone would be considered.  

A July 2007 VA physical medicine treatment record indicated 
that the Veteran reported having a 50 percent improvement due 
to a new pain medication.  However, he did not have much 
improvement in function, strength or range of motion as he 
would have liked.  

A September 2007 VA physical medicine treatment record 
indicated that the Veteran had chronic low back pain, stable 
in maintenance program.  A November 2007 VA physical medicine 
treatment record noted that the Veteran reported having a 30 
percent relief in pain with lidoderm patches, menthol cream 
and therapy.  He had improvement with the use of the lumbar 
corset.  A December 2007 physical medicine treatment record 
noted that the Veteran had no new complaints.   

The VA treatment records dated in 2008 show that the Veteran 
continued to treat his chronic low back pain and 
radiculopathy with medication and physical therapy.  A 
January 2008 physical medicine treatment record noted that 
the Veteran reported having mild improvement in his back pain 
with a combination of medications and therapy.  

A June 2009 VA examination report related that the Veteran 
reported that his lower back pain had persisted.  He 
continued to be treated with medications, TENS unit, and a 
wellness program.  Sensory examination revealed decreased 
light touch to the left L4-S1 dermatomes.  Left and right 
ankle jerk was 1+ and was hypoactive.  Motion of the 
thoracolumbar spine was that of flexion to 60 degrees, 
extension to 12 degrees, left and right lateral flexion to 10 
degrees; and right and left rotation to 14 degrees.  

The medical evidence establishes that the service-connected 
degenerative disc disease of the lumbar has spine caused 
persistent neurological findings appropriate to the site of 
the diseased discs with characteristic pain on motion and 
little intermittent relief of pain.  

The record showed, at times, no sign of acute radiculopathy 
and/or straight leg raise test was negative.  See VA 
treatment records dated in May 2002, July 2002, February 
2004, September 2004, and March 2005.  However, the recurrent 
neurological manifestations are shown.  See for instance the 
January 2006 EMG report which shows left lumbosacral 
radiculopathy.  

The medical evidence further shows that the Veteran has had a 
persistent sensory deficit in the feet and legs.  The Board 
finds that the evidence establishes that the service-
connected degenerative disc disease of the lumbar spine 
caused persistent neurological findings appropriate to the 
site of the diseased discs.  The VA treatment records and VA 
examination reports dated from 2001 to 2009 document the 
presence of pain with significantly limited motion of the 
lumbar spine.  

The record clearly reflects that the Veteran has experienced 
little or intermittent relief from to the low back disc 
disease for the period of the appeal.  The VA treatment 
records serve to document that, from at least as early as 
2001, the Veteran had required the use pain medication, used 
a TENS unit, and had participated in physical therapy and 
wellness programs in treating his ongoing lumbar spine 
disability.  The record shows that the Veteran reported 
experiencing chronic and fairly constant and incapacitating 
low back pain.  Recurrent muscle spasm is also present.  

In reviewing the evidentiary record in its entirety, the 
Board finds that, over period of the appeal, the service-
connected lumbar spine disability picture had more nearly 
resembled the criteria for a 60 percent under the former 
Diagnostic Code 5293 based on the Veteran having 
manifestation approaching and relatively consistent with 
pronounced intervertebral disc syndrome.  Consequently, 
beginning in February 1999, a rating of 60 percent is 
appropriate under Diagnostic Code 5293.  The 60 percent 
rating in this regard represents the highest rating 
assignable under either versions of criteria dealing with 
intervertebral disc disease.  

The Board has considered the other Diagnostic Codes for 
rating disability of the spine prior to September 26, 2003.  

The ratings in excess of 60 percent are provided under the 
former Diagnostic Coders 5286 (residuals of fracture of the 
vertebra) and Diagnostic Code 5286 (complete bony fixation 
(ankylosis) of the spine.  The medical evidence does not show 
any evidence of a fracture of the vertebra of the lumbar 
spine with cord involvement or complete ankylosis at an 
unfavorable angle.  Thus, higher ratings on either basis are 
not warranted in this case.  

The Board also finds that a separate disability rating based 
solely on neurological findings would not be assignable in 
this case under the older version of the rating criteria.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (2009); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14.  

Here, the Board finds that a separate disability rating is 
not warranted under Diagnostic Code 8520, paralysis of the 
sciatic nerve, as the 60 percent assigned effective in 1999 
contemplates these manifestations as part of the overall 
disability picture attributable to the service-connected 
degenerative disc disease.  

Thus, on this record, no applicable criteria provide for a 
schedular rating in excess of 60 percent under the earlier 
version in effect prior to September 26, 2003.  


Consideration of the revised rating criteria effective from 
September 26, 2003.  

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 60 percent for the 
degenerative disc disease of the lumbar spine under the 
rating criteria for diseases and injuries to the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

In order for a rating in excess of 60 percent to be assigned 
under these rating criteria, the evidence must establish 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2009).  The medical 
evidence of record does not document unfavorable ankylosis of 
the entire spine.  As discussed, the VA examinations show a 
severe functional loss  due to pain, but ankylosis of the 
lumbar spine or the entire spine is not suggested.  The Board 
concludes that the preponderance of the evidence is against a 
disability evaluation in excess of 60 percent for the 
service-connected degenerative disc disease under the revised 
rating criteria for spine disabilities.  

The Board also has considered whether a disability evaluation 
in excess of 60 percent is warranted in the orthopedic and 
neurological manifestations of the lumbar spine disability 
are rated separately.  As discussed, combining orthopedic and 
neurological ratings to exceed 60 percent would require a 40 
percent rating for orthopedic symptoms plus neurological 
symptoms warranting at least a 40 percent rating (moderately 
severe paralysis of the sciatic nerve under Diagnostic Code 
8520).  Such neurological symptoms are not shown, as the 
preponderance of the evidence establishes that the 
neurological symptoms are mild.  

Thus, the Board finds that a disability evaluation in excess 
of 60 percent for lumbar spine degenerative disc disease is 
not warranted on the basis of rating the neurologic 
disabilities and orthopedic disabilities separately.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 60 percent evaluation is warranted for the service-
connected degenerative disc disease of the lumbar spine 
beginning on February 17, 1999, the date of the grant of 
service connection.  The record shows that the lumbar spine 
disability has remained essentially constant for the entire 
appeal period.  Accordingly, a staged rating under Fenderson 
is not warranted. 

The Board has no reason to doubt that the service-connected 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the Veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1.  

Accordingly, the Board determines that referral of the case 
to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted for the lumbar spine disability.  

In conclusion, the Board finds that the evidence supports the 
assignment of a 60 percent rating for the service-connected 
degenerative disc disease of the lumbar spine under the 
former Diagnostic Code 5243 beginning on February 17, 1999.  


III.  Entitlement to a temporary total evaluation due to neck 
surgery followed by a period of convalescence.

Legal Criteria

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  38 C.F.R. § 4.30.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3). 


Discussion

In an October 2007 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and assigned a 10 percent rating from February 17, 
1999.  Service connection was also granted for left cervical 
spine C6 radiculopathy and a 10 percent rating was assigned 
on September 23, 2002.  

The record shows that, on April 12, 2005, the Veteran 
underwent a cervical foraminotomy and fusion at C5-6  He was 
discharged on April 14, 2005.  

In an April 2005 statement, a nurse practitioner at VA 
indicated that, after undergoing the cervical foraminotomy 
and fusion on April 12, 2005, the Veteran was recommended to 
undergo home recovery for a period of six weeks with no heavy 
activities, lifting or strenuous upper arm motion.  R.C. 
stated that the Veteran would be re-evaluated in the clinic 
before returning to work.  See also the April 13, 2005 
discharge summary which indicates that the Veteran had a 
physical limitation of no strenuous activities, lifting, 
bending or driving for at least six weeks.  Discharge 
instructions indicate that the Veteran should not drive for 
four weeks. 

An April 28, 2005 VA nerve examination report indicates that 
the Veteran was to have a follow-up appointment in the 
neurosurgery department in May.  The Veteran was instructed 
to wear a cervical collar.  It was noted that the Veteran was 
in distress at the examination due to the recent surgery and 
that a neck examination was not performed.  The May 2, 2005 
VA examination report indicates that the Veteran was still 
wearing the cervical spine brace and that a neck examination 
was not performed.  

A May 6, 2005 VA treatment record reflect that the Veteran 
requested another prescription of pain medication for pain 
due to the spine surgery.  Vicodin was prescribed.  A May 26, 
2005 VA treatment records notes that the Veteran started 
Naprosyn for pain control.  A June 1, 2005 VA treatment 
record indicates that the Veteran had complaints of low back 
pain, but not neck pain.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.  

The Board finds that a temporary total (100 percent) 
evaluation is warranted for the period of April 12, 2005 (the 
date of the surgery to the cervical spine) through May of 
2005.  The evidence establishes that, after surgery on his 
cervical spine, at least six weeks of convalescence was 
needed.  





ORDER

An increased rating of 60 percent for the service-connected 
degenerative disc disease of the lumbar spine beginning on 
February 17, 1999, is granted subject to the regulations 
controlling disbursement of VA monetary benefits.  

A temporary total rating based on convalescence following 
surgery for the service-connected cervical spine degenerative 
disc disease beginning on April 12, 2005 and through May of 
2005, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


REMAND

Regarding the claims of service connection for peripheral 
neuropathy and carpal tunnel syndrome, the Board finds that 
additional action is necessary before a decision can be made 
on the merits.  These issues were remanded in June 2007 to 
obtain an examination and medical opinion as to whether any 
neurological manifestations were related to the service-
connected lumbosacral spine disability.  

The Veteran was afforded a VA neurological examination in 
April 2009 when the examiner opined that he had peripheral 
neuropathy due to diabetes mellitus.  The examiner noted that 
the VA records showed evidence of a diagnosis of diabetes 
mellitus.  Since it appears that the Veteran may have served 
in the Republic of Vietnam, service connection may be 
warranted on a presumptive basis, if there is medical 
evidence of diabetes mellitus type II.  See 38 C.F.R. 
§ 3.309(e) (2009).  

The Board notes that in July 2009, the Veteran submitted a 
copy of a letter from the RO, dated in March 2009, discussing 
a pending claim of service connection for diabetes mellitus 
type II.  The Board finds that adjudication of the claims of 
service connection must be deferred pending the outcome of 
the initial adjudication of the recently raised claim for 
service connection for diabetes mellitus.  

Regarding the claim for an increased rating for the service-
connected weak feet, the Board finds that additional 
development is necessary before a decision can be made on the 
merits.  VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

VA examinations were conducted in 2003, 2005 and 2009, but do 
not adequately report all symptoms due to the weak feet such 
as whether there were symptoms of pain on use or 
manipulation, calluses, deformity, tenderness or swelling.  
While a 10 percent rating in the highest possible rating 
under Diagnostic Code 5277, there are other diagnostic codes 
pertinent to foot that may entitle the Veteran to a higher 
rating by analogy.  See 38 C.F.R. § 4.20.  VA is required to 
conduct an accurate and descriptive medical examination based 
on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  Accordingly, the Veteran should be afforded another 
VA examination of the feet.  

The Board also finds that the record now raises the issue of 
a total compensation rating based on individual 
unemployability prior to July 15, 2004.  A total compensation 
rating based on individual unemployability has been assigned 
beginning on July 16, 2004.  See the October 2005 rating 
decision.  

A request for total rating, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  

The Court further held that when evidence of unemployability 
is submitted at the same time that the veteran is appealing 
the initial rating assigned for a disability, the claim for a 
total disability rating for compensation purposes based on 
individual unemployability will be considered to be part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

Therefore, this aspect of the Veteran's initial claim for 
compensation benefits should be adjudicated on remand in 
light of the award of a 60 percent disability rating to the 
service-connected lumbar spine degenerative disc disease from 
February 17, 1999.  The RO should ensure VCAA compliance and 
afford the Veteran the opportunity to submit additional 
argument and evidence for the claim of entitlement to a total 
disability rating for compensation based on individual 
unemployability from February 17, 1999 to July 15, 2004.  

Of record are VA treatment records dated from 1998 to April 
2009 from the New York and New Jersey VA healthcare systems.  
The RO undertake to associate with the claims folder any 
additional VA clinical records showing treatment for the 
bilateral foot disability, diabetes mellitus, peripheral 
neuropathy, and carpal tunnel syndrome.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

The RO should take appropriate steps to contact the Veteran 
by letter and request that he provide sufficient information, 
and if necessary authorization, to enable the RO to obtain 
any pertinent treatment records showing treatment of 
peripheral neuropathy, carpal tunnel syndrome, diabetes 
mellitus, and weak feet.  The RO should make an attempt to 
obtain any treatment records identified by the Veteran.  The 
Veteran also should be informed that he may submit evidence 
to support his claims.  

A review of the record reveals that, after the case was 
certified to the Board in March 2007, the Veteran requested a 
hearing before the Board at the RO.  See the statement by the 
Veteran which was received at the RO in April 2007.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Thus, the RO should attempt to 
clarify whether the Veteran still desires a hearing before 
the Board.   

Accordingly, the remaining issues are REMANDED for the 
following action:

1.  The RO should obtain all VA treatment 
records referable to treatment for the 
service-connected bilateral foot 
disability or for the claimed diabetes 
mellitus, peripheral neuropathy and 
carpal tunnel syndrome dated from April 
2009 to present from the VA healthcare 
systems in New York and New Jersey.  The 
should be incorporated into the claims 
file.  

2.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all non-VA medical treatment of 
the claimed diabetes mellitus, carpal 
tunnel syndrome and peripheral neuropathy 
and for the service-connected weak feet.  
The letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA.  

3.  The RO then should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected weak feet.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all symptoms 
due to the weak feet including whether 
there is evidence of atrophy of the 
musculature of the feet, disturbed 
circulation, or weakness.  The examiner 
should identify the underlying condition 
which causes the weak foot.  The examiner 
should report if there is evidence of 
deformity, tenderness, pain on use, pain 
on manipulation, swelling, or calluses of 
the feet.  

The examiner should report whether the 
weak foot causes mild, moderate, 
moderately-severe, or severe disability.  
The examiner should indicate whether the 
weak feet requires the use of orthopedic 
shoes, appliances, or built-up show or 
arch supports, and whether these 
appliances result in improvement of the 
symptoms.  

The examiner should report whether the 
service-connected weak feet causes marked 
interference with employment.  Any 
opinions expressed by the examiner should 
be accompanied by a clear rationale.  

4.  The RO should ensure VCAA compliance 
and afford the Veteran the opportunity to 
submit additional argument and evidence 
as to a claim for a total rating for 
compensation purposes based on individual 
unemployability prior to July 15, 2004.  

6.  The RO should take action to contact 
the Veteran and request clarification as 
to whether he desires a personal hearing 
before a Veterans Law Judge at the RO for 
the issues remaining on appeal.  

If the Veteran requests a hearing, the RO 
should schedule him for the next 
available hearing as indicated.  A copy 
of the hearing notice should be placed in 
the record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (2009).  

7.  Following completion of all indicated 
development, the RO should readjudicate 
any currently unresolved issue remaining 
on appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative.  They 
should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal  


 Department of Veterans Affairs


